DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference numeral 62 in Figures 1-2
Reference numeral 4 in Figure 5
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
a plurality of fans 550 described in paragraph [0087]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tilting device as recited in claim 20, the connection unit as recited in claim 21, the battery or contact unit as recited in claim 22, and the printing system including the printhead as recited in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

It is noted that there are several instances throughout the specification in which the applicant refers to particular claim numbers.  Since the claim numbers may be renumbered by the Examiner during prosecution and/or allowance of the application, these references to specific claim numbers may become inaccurate and confusing if renumbering occurs.  Therefore, it is suggested that the references to the particular claim numbers be deleted from the specification.  Particular attention is invited to the following areas of the specification:    
Paragraph [0015] of the specification

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a heating device” in claim 1 and “a tilting device” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In particular, the tilting device as recited in claim 20 has not been described in the disclosure in any clear manner such that one of ordinary skill in the art would understand what the tilting device is or how the tilting device operates.  The only reference to the tilting device in the specification is in paragraphs [0069] and [0071] and does not include any detailed structural description.  It is also noted that the tilting device has not been clearly illustrated in the drawings.  Thus, there is no clear description of the tilting device in the specification so as to reasonably convey to one skilled in the art that the inventor(s) had possession of the claimed invention and therefore claim 20 fails to comply with 35 USC 112(a).  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Additionally with respect to line 4, it is suggested that the phrase “a hollow cylindrical object” be deleted and replaced with –the hollow cylindrical object—or similar language since the hollow cylindrical object was previously recited in line 1. 
Regarding claim 4, the phrases "preferably" and “more preferably” render the claim indefinite because it is unclear whether the limitations following each of these phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Additionally, it is suggested that the term –internal—be inserted before “heating unit” in claim 5 to use consistent terminology throughout the claims. 
With respect to claim 7, it is suggested that the term –the—be inserted before “heating device” in line 2 to correct an obvious grammatical error. 
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Additionally in claim 13, the phrase “according to any one of claims 9” in line 1 is unclear in meaning since it is only referring back to one claim.  To correct this issue, it is suggested that claim 13, line be amended to include the language “according to claim 9.”  Also in claim 13, the term “the longitudinal axis” in lines 2-3 has no proper antecedent basis.  Additionally, the term “the expansion region” in line 4 of claim 13 also has no proper antecedent basis since this region was only previously recited in claim 11 and claim 13 depends upon claim 9.  
Regarding claim 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claim 17, the term “the heating unit” in line 3 has no proper antecedent basis since only “a heating device” was previously recited.  Note that consistent terminology should be used throughout the claims.  
Regarding claim 18, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 19, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With respect to claim 20, this claim is unclear in scope and meaning since the tilting device has not been clearly described or illustrated in the disclosure.  See the rejection under 35 USC 112a above. **Note that given the inability of the Examiner to determine the exact scope and meaning of claim 20 and what structure comprises the tilting device as recited, this claim has not been further treated on the merits with respect to examination of the claim relative to the prior art.  
Regarding claim 22, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 23, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Note that, in an effort to advance prosecution of the application and with respect to the application of any pertinent prior art, the Examiner has interpreted the claims as not requiring any of the structural limitations following the terms “particularly” or “preferably.”
Appropriate correction and/or clarification is required. 

Claim limitation “tilting device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In particular, note the disclosure is devoid of any clearly described structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 18-19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 3589499 B2 (hereafter referred to as JP ‘499).
With respect to claim 1, JP ‘499 teaches a mounting device for holding a hollow cylindrical object (i.e., can bodies 1), in a printing/labeling system (Fig. 1), comprising: 
a support member 5, and
a mandrel 6 for receiving a hollow cylindrical object arranged at the support member, characterized by
a heating device 18 for heating the hollow cylindrical object 1 mounted at the mandrel 6.  See Figures 1-5 and the English language translation of JP ‘499.
	With respect to claim 2, JP ‘499 teaches wherein the heating device 18 is configured to heat the hollow cylindrical object 1 from an inner side of the hollow cylindrical object.  See, for example, Figures 2-3.
	With respect to claim 3, JP ‘499 teaches wherein the heating device 18 comprises an internal heating unit as shown in Figures 2-3.
	With respect to claim 4, JP ‘499 teaches wherein the internal heating unit comprises a heat source 21 as shown in Figure 3 and described in paragraph [0031] of the English language translation.
	With respect to claim 5, JP ‘499 teaches wherein the heating unit is arranged to heat an outer surface of the mandrel as described in paragraph [0031].
	With respect to claim 18, JP ‘499 teaches wherein the mandrel 6 is rotary supported on the support member 5 as described in paragraph [0026]. 
	With respect to claim 19, JP ‘499 teaches wherein a plurality of mandrels 6 are arranged on the support member 5 in a circumferential direction about a center axis (i.e. shaft 4).  See Figure 1 and paragraph [0026].
	With respect to claim 21, JP ‘499 teaches wherein the heating device 18 comprises a connection unit (i.e., supply line 22) for connection to an external heat source (i.e., external power supply), as described in paragraph [0031].
	With respect to claim 22, JP ‘499 teaches a contact unit (i.e., a supply line 22) for electrical connection with an electrical power supply, as described in paragraph [0031].
	
Claims 1-5, 7-9, 16-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibasaka et al. (JP 2001-180628 A).
With respect to claim 1, Shibasaka et al. teaches a mounting device for holding a hollow cylindrical object in a printing/labeling system, comprising: 
a support member 2, and
a mandrel 1 for receiving a hollow cylindrical object (i.e., a can body) arranged at the support member, characterized by
a heating device (i.e., heating device including both internal heating and cooling groove 12 and external coil 35) for heating the hollow cylindrical object mounted at the mandrel.  See Figures 1-4 and the English language translation of Shibasaka et al. 
	With respect to claim 2, Shibasaka et al. teaches wherein the heating device 35 is configured to heat the hollow cylindrical object from an outer side of the hollow cylindrical object, and/or wherein the heating device is configured to heat the hollow cylindrical object from an inner side of the hollow cylindrical object (via heating and cooling groove 12).
	With respect to claim 3, Shibasaka et al. teaches wherein the heating device comprises an internal heating unit.
	With respect to claim 4, Shibasaka et al. teaches wherein the internal heating unit comprises a heat source (i.e., temperature control medium pipe).
	With respect to claim 5, Shibasaka et al. teaches wherein the heating unit is arranged to heat an outer surface of the mandrel and/or the heating unit is arranged to heat a fluid, being directed to the mandrel.  See the English language translation. 
	With respect to claim 7, Shibasaka et al. teaches wherein heating device comprises a fluid supply conduit for supplying a flow of heating fluid to the mandrel as shown in Figure 1 in particular.
	With respect to claim 8, Shibasaka et al. teaches wherein the mandrel comprises a heating fluid passage 12 for directing the flow of fluid towards an inner surface of the hollow cylindrical object.
	With respect to claim 9, Shibasaka et al. teaches wherein the mandrel comprises a mounting sleeve 11 comprising the form of a hollow cylinder as shown in Figure 1 and described in the English language translation.
	With respect to claim 16, Shibasaka et al. teaches wherein the heating device comprises a flow generating unit for providing a fluid flow in the heating device.
	With respect to claim 17, Shibasaka et al. teaches wherein the heating device comprises a fluid return conduit for redirecting fluid from the mandrel towards the heating unit.
With respect to claim 18, Shibasaka et al. teaches wherein the mandrel 1 is rotary supported on the support member 2 as shown in Figures 1-2 and 4.
	With respect to claim 19, Shibasaka et al. teaches wherein a plurality of mandrels 1 are arranged on the support member 2 in a circumferential direction about a center axis as shown in Figure 4.  
	With respect to claim 21, Shibasaka et al. teaches wherein the heating device comprises a connection unit (i.e., pipe) for connection to an external heat source (i.e., hot water source).

Claims 1-2, 6, 18-19, and 23 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Putzer et al. (US 2011/0232514 A1).
With respect to claim 1, Putzer et al. teaches a mounting device for holding a hollow cylindrical object 2 in a printing system 1, comprising: 
a support member 3, and
a mandrel 4, 9 for receiving a hollow cylindrical object 2 arranged at the support member, characterized by
a heating device 13 for heating the hollow cylindrical object mounted at the mandrel.  See Figures 1-5 in particular.
	With respect to claim 2, Putzer et al. teaches wherein the heating device 13 is configured to heat the hollow cylindrical object 2 from an outer side of the hollow cylindrical object, as shown in Figure 4 and described in paragraphs [0019]-[0022]. 
With respect to claim 6, Putzer et al. teaches wherein the heating device comprises an infrared heating unit for emitting infrared radiation in paragraph [0021].
With respect to claim 18, Putzer et al. teaches wherein the mandrel 4, 9 is rotary supported on the support member 3 as described in paragraphs [0014]-[0016].
	With respect to claim 19, Putzer et al. teaches wherein a plurality of mandrels 4, 9 are arranged on the support member 3 in a circumferential direction about a center axis Z as shown in Figure 1.  
With respect to claim 23, Putzer et al. teaches a printing system 1 for printing on hollow cylindrical objects 2, comprising 10at least one mounting device according to claim 1 (see above comments with respect to claim 1), and at least one printhead 12 configured to print on surfaces of cylindrical objects 2.

Allowable Subject Matter
Claims 10-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 10 in particular, the prior art of record fails to teach or fairly suggest a mounting device having all of the structure as recited, in combination with and particularly including, wherein one or more spacers are arranged on an outer surface of the mounting sleeve for providing a gap between the outer surface of the mounting sleeve and an inner surface of the hollow cylindrical object. 
With respect to claim 11, the prior art of record fails to teach or fairly suggest a mounting device having all of the structure as recited, in combination with and particularly including, wherein the mounting sleeve extends along a longitudinal axis and comprises an expansion region, wherein the mandrel further comprises a core arranged inside the mounting sleeve, wherein the core is movable in relation to the mounting sleeve, wherein the core is configured to be positioned in a first position of the core relative to the mounting sleeve in which the expansion region is in a not expanded state, and configured to be positioned in a second position of the core relative to the mounting sleeve in which the core exerts a radial force onto the expansion region such that the expansion region is radially expanded with regard to the expansion region in the not expanded state.
With respect to claim 13, the prior art of record fails to teach or fairly suggest a mounting device having all of the structure as recited, in combination with and particularly including, wherein the mounting sleeve comprises a plurality of slots substantially extending along the longitudinal axis being arranged in a circumferential direction in relation to the longitudinal axis for forming the expansion region. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharp et al. (WO 2018/083164 A1), Tanaka (JP 2016-084168 A), and JP 3365907 B2 each teach a mounting device for holding a hollow cylindrical object including a heating device having similarities to the claimed subject matter that are readily apparent.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
July 8, 2022